Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 1 of 35




              EXHIBIT J
        Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 2 of 35




                                                                                                    Christopher Davies
October 3, 2017                                                                                          +1 202 663 6187 (t)
                                                                                                         +1 202 663 6363 (f)
                                                                                        christopher.davies@wilmerhale.com
FOIA CONFIDENTIAL TREATMENT REQUESTED
PURSUANT TO 17 C.F.R. § 200.83 AND 5 U.S.C. § 552

BY FEDERAL EXPRESS

Jeff Schenk
Assistant U.S. Attorney
U.S. Department of Justice
150 Almaden Blvd.
San Jose, CA 95126
Tel.: (408) 535-5061

        Re:      Grand Jury Subpoena Investigation #2016R00024

Dear Mr. Schenk:

      Following up on our September 21 and October 2, 2017 calls, we would like to memorialize
Theranos, Inc.’s (“Theranos” or “the Company”) proposed plan for responding to your grand jury
subpoena duces tecum dated September 6, 2017 (the “Subpoena”).

       As discussed, the vast majority of documents requested by the Subpoena have already been
produced to the Securities and Exchange Commission (“SEC”) in response to its various subpoenas
and requests, or during the course of document discovery in Partner Funds Investment, L.P.
(“PFM”) litigation.1 Accordingly, we intend to identify the portions of those productions that we
believe are responsive to the Subpoena, and then work with you to determine whether additional
information or documents will be necessary.

        Our specific response plan as to individual Subpoena items is as follows:

Request A: All documents regarding the financial health, financial status, financial stability,
income, debt, or projected income or debt of Theranos, including any final reports, narratives,
drafts, edits, comments, or revisions.

       Response Plan: The Company will provide the Bates ranges of general ledgers as well as
        financial models previously produced to the SEC. We will also provide a copy of Theranos’
        QAD software as produced to the SEC on July 26, 2016.




1
  We have enclosed with this letter at Attachment A the PFM Discovery Plan, which details the search parameters used
to generate that production population.




                                                                                               Theranos-DOJ TL000089
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 3 of 35


Jeff Schenk
October 3, 2017
Page 2

      In addition to the ledgers, models, and QAD system, we will identify documents that hit on
       the following search terms which were used to generate the PFM review population as
       described in Attachment A:

           o “balance sheet” or “financial model*” or “financial statement*” or “financial
             projection*” or “profit and loss” or “P&L” or “P and L” or PnL or “income statement*”

           o (earning* or profit* or revenue*) w/10 (test* or assay*)

           o cap w/10 (table* or chart*)

           o (business or capital) w/10 (strategy* or model* or plan*)

Request B: All documents regarding fraud, fraudulent reporting, inaccuracies, inconsistencies, or
falsification with respect to Theranos blood testing results, including tests for patients,
demonstrations, or tests performed for research and development purposes.

      Response Plan: We will provide Bates ranges for the customer complaint logs and emails
       from former employees who raised concerns regarding the Company’s testing practices. We
       also will provide a spreadsheet identifying documents that hit on the following search terms
       used to generate the PFM review population as described in Attachment A:

           o (accura* or inaccura* or succe* or unsucce* or fail* or reliab* or unreliab* or wrong or
             coeff*) w/25 (test* or capillary or fingerstick or “finger stick” or FS or venous or vein*
             or venipuncture or TSPU or Edison or 3.5 or minilab or “mini-lab” or “mini lab” or 4S
             or Advia or 1800* or Siemens)

           o (Complain* or critici* or concern* or issue* or doubt* or worr*) w/100 ((misrepresent*
             or misstat* or fals* or lying or lie* or untru* or overstat* or inaccura* or “not accurate”)
             and (investor* or public or customer* or patient*))

           o (Complain* or critici* or concern* or issue* or doubt* or worr*) w/100
             ((misrepresent* or misstat* or fals* or lying or lie* or untru* or overstat* or
             inaccura* or “not accurate”) and (test* or result* or technolog* or TSPU or Edison
             or 3.5 or minilab or “mini-lab” or “mini lab” or 4S or Advia or 1800* or Siemens))

           o (“do not” or “don’t”) w/3 (circulate or distribute or forward or share or tell)

           o (SEC or DOJ or FBI) w/25 (investing* or subpoena* or crim* or jail or prison)

           o “for your eyes only” or “between us”

           o fraud* or whistleblow* or retaliat*




                                                                                     Theranos-DOJ TL000090
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 4 of 35


Jeff Schenk
October 3, 2017
Page 3

           o (illegal* or crime or crimes or criminal or “against the law”) w/10 (think* or
             concern* or war* or afraid or scared or nervous or feel* or belie* or rais* or flag* or
             attention*)

Request C: All documents regarding assay development reports (in un-redacted form).

      Response Plan: We will identify in the SEC and PFM production sets all assay
       development reports.

Request D: All documents known as or created in conjunction with validation reports, including
validation reports generated during assay development.

      Response Plan: We will identify in the SEC and PFM production sets all validation
       reports.

Request E: All documents regarding Theranos device capabilities, device-specific assay menus,
and the date(s) specific assays were validated and/or operational for Theranos-developed devices.

      Response Plan: As discussed, we will work with Theranos to generate a document
       sufficient to show the information requested above.

Request F: All documents regarding the purchase or modification of third party blood testing
devices, including whether any such modifications should or should not be disclosed to the
manufacturers of or to service technicians working on third party blood testing devices.

      Response plan: Per our September 21, 2017 discussion, we understand that you would like
       us to provide in response to Request F the following categories of documents: (1) those
       relating to the purchasing of third party equipment; (2) those relating to the modification of
       third party equipment; and (3) emails discussing whether modifications should be disclosed
       to manufacturers. In response to category (1), the QAD system referenced above in
       response to Request A will contain purchasing information showing payments to vendors
       from which Theranos purchased third party instruments. In response to categories (2) and
       (3), we will provide a spreadsheet identifying documents that hit on the following terms and
       parameters described in Attachment A:

           o “P-protocol” or “T-protocol” or “T-Cup” or ((Advia or 1800* or Siemens or 4S or
             “mini-lab” or minilab or “mini lab” or Edison) w/5 (capillary or fingerstick or
             “finger stick” or FS or venous or vein* or venipuncture or dilut*))

           o (1800 or 1800s or Siemens or 4S or “mini-lab” or minilab or “mini lab” or Advia or
             Edison) w/25 (test* or assay* or sample* or blood or draw or dilut*)

           o (Abbot or “BD Biosciences” or “Beckman Coulter” or “Bio-Rad” or CellaVision or
             DiaSorin or Drew or Eldon or IRIS or Magellan or OraSure or Quidel or Streck)




                                                                                  Theranos-DOJ TL000091
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 5 of 35


Jeff Schenk
October 3, 2017
Page 4

               w/50 (dilut* or Advia or 1800* or Siemens or minilab or “mini-lab” or “mini lab” or
               4S or Edison)

           o (CMS or FDA or investor* or partner*) w/50 (Normandy or “Jurassic Park” or
             “CLIA lab*”)

Request G: All documents regarding personal expenses incurred by Theranos on behalf of or for
the benefit of Elizabeth Holmes or Ramesh “Sunny” Balwani.

      Response Plan: We are still looking into whether there are instances in which Theranos
       paid for an expense made by Ms. Holmes or Mr. Balwani for which there was no business
       nexus. The SEC has identified three expenses on the Theranos corporate credit card for
       which it is requesting additional information and documentation. We will provide you with
       the documentation that we provide to the SEC in response to its expense-related requests.

Request H: All documents regarding the removal of outliers or outlier data during blood testing.

      Response Plan: We will identify documents within SEC and PFM productions that hit on
       the term “outlier.” We will also produce the CLSI guidelines discussing treatment of
       outliers.

Requests I through M: All signed and unsigned versions of contracts or agreements between
Theranos and the listed entitles (I); all documents identifying devices that Theranos used to conduct
research for the listed entities (J); all documents regarding study design, study protocol, and results
related to the research Theranos conducted for the listed entities (K); all institutional review board
submissions and approvals Theranos submitted or obtained for the listed entities (L); and all
documents supporting the statement in WilmerHale’s July 11, 2017 letter that “beginning in 2007,
the Company partnered with a number of well-known pharmaceutical companies and research
institutions on studies the Company believed would assess the viability of its technology” (M).

      Response Plan: We will search for and compile documents relating to the partnerships with
       the listed entities. However, as we noted on the calls, most of these partnerships took place
       at a time when the Company did not have standard record keeping practices in place and
       many of the people who were knowledgeable about these partnerships have left the
       company.

Request N: All emails to, from, or including Elizabeth Holmes or Sunny Balwani concerning (a)
any topic referenced in Subpart II A to III L; (b) assays; and (c) Theranos devices, including Edison,
MiniLab, and any other Theranos-created blood testing or analyzing devices.

      Response Plan: We will provide a list of Bates ranges for documents produced to the SEC
       and PFM that hit on the following search terms and contain either Ms. Holmes or Mr.
       Balwani in the to/from/cc/bcc lines:

           o all terms listed above;




                                                                                    Theranos-DOJ TL000092
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 6 of 35


Jeff Schenk
October 3, 2017
Page 5

           o all entity names listed in Request I; and

           o “assay” or “Edison” or “minilab” or “TSPU” or “3.5” or “4S”.

Request O: All text or SMS messages sent or received by cellular phones owned or paid for by
Theranos, and used by either Elizabeth Holmes or Sunny Balwani.

      Response Plan: As discussed, Mr. Balwani did not use a cellular phone owned or paid for
       by Theranos. With respect to Ms. Holmes’s phones, we will produce all text message
       exchanges between Ms. Holmes and Mr. Balwani redacting only those that are sexual in
       nature.

Request P: All communications, including purchase orders, invoices, and receipts, between
Theranos and certain listed entities.

      Response Plan: We understand you are interested in documentation that will identify
       itemized purchases from the listed entities. We are looking into whether such documents
       and/or information is readily accessible.

       Please let us know if you would like to discuss any of the above in further detail.

                                       *      *       *      *

        These materials are confidential and contain competitively sensitive information.
Accordingly, we request confidential treatment of this letter and the enclosed materials and any
information contained therein pursuant to 5 U.S.C. § 552 and 17 C.F.R. § 200.83 (“Confidential
Material”). The materials are exempt from public disclosure under one or more provisions of FOIA
and have been appropriately marked to reflect this status. See, e.g., 5 U.S.C. § 552(b)(3) (protecting
matters specifically exempted from disclosure by statute); § 552(b)(4) (protecting trade secrets and
confidential and privileged financial and commercial information); § 552(b)(7) (protecting certain
records or information compiled for law enforcement purposes); § 552(b)(8) (protecting certain
records or information prepared for the use of an agency responsible for regulating or supervising
financial institutions). Moreover, disclosure of the materials may be prohibited under 18 U.S.C. §
1905, and further protections may be available under the Privacy Act of 1974, 5 U.S.C. § 552a.

        Should any third person request the opportunity to inspect or copy the Confidential Material
pursuant to FOIA or otherwise, we request on behalf of Theranos that the undersigned immediately
be notified of such request and be furnished with a copy of all written materials pertaining to such
request (including but not limited to the request and any agency determination with respect to such
request). Theranos expects that it will be given an opportunity to object to such disclosure. And,
should the Department be inclined to grant any such request, it is Theranos’ expectation that,
pursuant to the procedures required by 28 C.F.R. § 16.8, and Exec. Order 12,600, 52 Fed. Reg.
23,781 (1987), we will be given reasonable advance notice of any such decision to enable our client
to pursue any remedy that may be available to it. In such event, we request that you telephone the
undersigned rather than rely upon the United States mail for such notice.




                                                                                   Theranos-DOJ TL000093
      Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 7 of 35


Jeff Schenk
October 3, 2017
Page 6

        The requests set forth in the preceding paragraphs also apply to any memoranda, notes,
recordings, or other writings of any sort whatsoever which are made by, or at the request of, any
employee of the Department (or any other government agency) and which (1) incorporate, include,
or relate to any of the information contained in the Confidential Material; or (2) refer to any
conference, meeting, telephone conversation, or interview between (a) our client’s current or former
employees, associates, representatives, agents, auditors, or counsel and (b) employees of the
Department (or any other government agency).

        Provision of the enclosed materials is not intended to and does not waive any applicable
privilege or other legal basis under which information may not be subject to production. By the
production of such documents, Theranos does not intend to and has not waived the attorney client
privilege or any other protections.

       This Confidential Material remains the property of Theranos. Accordingly, at the
conclusion of this investigation, Theranos requests such material (and any copies thereof) be
returned to the undersigned.

       Please do not hesitate to call me if you have any questions about these matters.

                                                    Very truly yours,


                                                    Christopher Davies
Attachment

cc:    Robert S. Leach
       Assistant U.S. Attorney
       U.S. Department of Justice
       450 Golden Gate Avenue, 11th Floor
       San Francisco, CA 94102
       Tel.: (415) 436-7534




                                                                                  Theranos-DOJ TL000094
Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 8 of 35




               Attachment A




                                                          Theranos-DOJ TL000095
         Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 9 of 35

Confidential/Subject to Review and Change                                                                                 60052001
                                                                                                                         Jan 10 2017
                                                                                                                          05:47PM

                     Defendants Theranos, Inc.’s and Elizabeth Holmes’
             Proposed Document Discovery Plan – Amended as of January 10, 2017

This document describes the terms of the plan for document discovery that Theranos and
Elizabeth Holmes propose to use to satisfy their document production obligations in response to
Plaintiffs’ Requests For Production. Theranos and Holmes reserve the right to modify this Plan.

This Plan is subject to, and does not does not waive or supersede any objections set forth in
Theranos’s and Holmes’ responses and objections to Plaintiffs’ requests for production, which
are incorporated herein by reference.1

I.       Non-ESI Production

Subject to Theranos’s and Holmes’ responses and objections, Theranos and Holmes propose to
produce documents as specified below without the use of ESI searches. Documents will be
located via interviews of appropriate company personnel, and then gathered manually by
counsel.

        T1.12: ALL DOCUMENTS CONCERNING YOUR incorporation and governance,
         including without limitation YOUR certificate of incorporation, amendments to YOUR
         certificate of incorporation, bylaws, statements of corporate purpose, sources of corporate
         funding, and descriptions of YOUR relationship to ANY parent, affiliate, or subsidiary
         entities.

             o Limited to copies of the specified corporate documents, and not a search for “all
               documents concerning” them. To the extent that other documents and
               communications concerning this request are relevant, the below searches based on
               subject matters will capture them.

        T1.2: YOUR organizational chart(s) in effect from YOUR incorporation to the present.

        T1.7: An unencrypted version of the DOCUMENT YOU referred to as a “highly
         confidential slide deck” when YOU provided it to PFM by email on January 16, 2014.

        T1.25 and H1.36: ALL of YOUR Pre-Submissions, Premarket Notification (510(k))
         submissions, Premarket Approval submissions, or Emergency Use Authorization
         submissions to the FDA.

        T1.28: DOCUMENTS sufficient to demonstrate YOUR document retention or
         destruction policies and procedures.

1
  Mr. Balwani’s email box will be searched in the Company’s production. He has a limited number of documents
related to Theranos that are not otherwise part of the Company’s documents. He will produce those through his
counsel.
2
  T designates that the RFP was directed at Theranos, Inc. The number before the decimal point designates the RFP
and the number after the decimal point designates the request number. As such, T1.1 refers to the first request of the
first RFP directed at Theranos.
                                                          1




                                                                                                  Theranos-DOJ TL000096
        Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 10 of 35

Confidential/Subject to Review and Change



        T2.1: ALL DOCUMENTS and COMMUNICATIONS CONCERNING ANY meeting or
         resolution of YOUR Board of Directors, Board of Counselors, or Scientific and Medical
         Advisory Board from January 1, 2013 through the present, including without limitation
         meeting materials, agendas, minutes, presentations, summaries, memoranda, transcripts,
         and notes.

             o Limited to copies of the specified documents, and not a search for “all documents
               and communications concerning” them. To the extent that other documents and
               communications concerning this request are relevant, the below searches based on
               subject matters will capture them.

        T2.2 and H1.23: ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
         compensation of HOLMES and BALWANI, including without limitation their salaries,
         stock holdings, and options.

             o Limited to documents sufficient to show the compensation of Holmes and
               Balwani. To the extent that other documents and communications concerning this
               request are relevant, the below searches based on subject matters will capture
               them.

        T2.21 and H1.43. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
         YOUR past, present, or prospective role(s) in ANY lawsuit, including without limitation
         ALL pleadings, deposition transcripts, testimony transcripts, affidavits, declarations,
         opinions, or orders.

             o Limited to copies of the specified documents, and not a search for “all documents
               and communications concerning” them. To the extent that other documents and
               communications concerning this request are relevant, the below searches based on
               subject matters will capture them. Further, Theranos will not produce documents
               available on a public docket.

        T2.22: The complaint filed by WALGREENS against YOU in the Federal District Court
         in the District of Delaware on or about November 8, 2016.

        T2.23 and H1.44: ALL DOCUMENTS YOU intend to introduce or rely upon at ANY
         hearing or trial in this action.

             o Theranos will negotiate with Plaintiffs a suitable date for mutual exchange of
               exhibit lists.


3
  H designates that the RFP was directed at Elizabeth Holmes. The number before the decimal point designates the
RFP and the number after the decimal point designates the request number. As such, H1.2 refers to the second
request of the first RFP directed at Elizabeth Holmes. Unless otherwise noted, the referenced request directed at
Elizabeth Holmes are identical to the referenced request directed at Theranos, other than the entity/individual to
whom the request is directed.
                                                         2




                                                                                                Theranos-DOJ TL000097
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 11 of 35

Confidential/Subject to Review and Change


       H1.1: ALL résumés, curricula vitae, or biographical information that YOU have
        prepared or used from January 1, 2003 through the present.

       T3.59: DOCUMENTS sufficient to show the standard(s) YOU used to evaluate
        ACCURACY for each of YOUR blood tests, including but not limited to the “CLSI,
        FDA, Centers for Disease Control, and World Health Organization Guidelines” to which
        YOU referred on YOUR website.

       T3.61: ALL manuals, instructions, and/or guidelines that provide instructions for
        THERANOS Wellness Center personnel CONCERNING which blood tests could and/or
        should be performed using a VENOUS BLOOD SAMPLE and which could and/or
        should be performed using a CAPILLARY BLOOD SAMPLE.

       T3.62: ALL manuals, instructions, and/or guidelines CONCERNING which machine(s),
        equipment, and/or SAMPLE PROCESSING UNIT(s) could and/or should be used for
        each blood test performed for YOUR commercial testing center patients.

       T3.63: ALL manuals, instructions, and/or guidelines CONCERNING use of the
        machine(s), equipment, and/or SAMPLE PROCESSING UNIT(s) used for each blood
        test performed for YOUR commercial testing center patients, whether performed by
        YOU and/or by third parties.

       T3.64: ALL manuals, instructions, and/or guidelines CONCERNING the blood tests for
        YOUR commercial testing center patients that would and/or should be sent to the third
        party laboratories identified in YOUR response to Interrogatory No. 29.

       T3.65: ALL manuals, instructions, and/or guidelines CONCERNING the use and
        contents of the “proprietary databases” to which YOU referred in YOUR responses to
        Interrogatory Nos. 18, 19, 21, 22, 28, and 29.

       T3.66: ALL manuals, lists, and/or guidelines CONCERNING the Current Procedural
        Terminology Codes that cover(ed) or apply(ied) to each of YOUR blood tests.

       T3.67: ALL versions and/or iterations of YOUR menu and/or list of tests available to
        commercial testing center patients, including without limitation ALL DOCUMENTS
        called “Test Menu” and/or “Direct Testing Menu,” and ALL test menus that were
        available at ANY time at https://theranos.com/test-menu and/or
        https://www.theranos.com/content/pdf/theranos_test_menu.pdf.

       T3.73: ALL of YOUR policies and/or procedures CONCERNING compliance with state
        and/or federal laws, whistleblower reporting and protections, and/or ethics reporting.

           o Limited to production of the Company’s policy concerning whistleblower
             reporting and protections and/or ethics reporting.


                                               3




                                                                                Theranos-DOJ TL000098
          Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 12 of 35

Confidential/Subject to Review and Change


          December 9 addition: Pursuant to the parties’ negotiations, the Company will also
           produce: (i) existing website snapshots, and (ii) a capitalization table.

II.        ESI Production

Theranos and Holmes propose to conduct ESI filtering and review by organizing Plaintiffs’
document requests into categories of related or overlapping requests, and using filters by search
term, custodian, and date range as specified below.

The categories are as follows.

           A.     Blood Testing, Equipment, Methods, & Technology

          T1.8 and H1.15. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
           YOUR analyses, empirical studies, testing, or other validation of YOUR equipment,
           technologies, or scientific methods related to blood tests.
          T1.9 and H1.16. ALL DOCUMENTS and COMMUNICATIONS CONCERNING ANY
           analyses, empirical studies, testing, or other validation conducted by, proposed by, or
           requested of third parties of YOUR equipment, technologies, or scientific methods
           related to blood tests.
          T1.10 and H1.17. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
           ACCURACY of blood tests that YOU were capable of performing from January 1, 2013
           through the present using a CAPILLARY BLOOD SAMPLE.
          T1.11 and H1.18. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
           ACCURACY of blood tests that YOU were capable of performing from January 1, 2013
           through the present using a VENOUS BLOOD SAMPLE.
          T1.12 and H1.19. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
           blood tests that were on YOUR Direct Testing Menu from January 1, 2013 through the
           present using a CAPILLARY BLOOD SAMPLE.
          T1.13 and H1.20. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
           blood tests that were on YOUR Direct Testing Menu from January 1, 2013 through the
           present using a VENOUS BLOOD SAMPLE.
          T1.14 and H1.21: DOCUMENTS sufficient to identify which blood tests on YOUR
           Direct Testing Menu were performed using patients’ CAPILLARY BLOOD SAMPLES
           since January 1, 2013, and ANY related COMMUNICATIONS.
          T1.15 and H1.22: DOCUMENTS sufficient to identify which blood tests on YOUR
           Direct Testing Menu were performed using patients’ VENOUS BLOOD SAMPLES
           since January 1, 2013, and ANY related COMMUNICATIONS.
          T1.16 and H1.23. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
           Current Procedural Terminology codes and YOUR blood tests from January 1, 2013
           through the present.
          T1.17 and H1.24. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
           YOUR use of non-proprietary or commercially available equipment, machines, or
           technologies to analyze VENOUS BLOOD SAMPLES from January 1, 2013 through the
                                                  4




                                                                                  Theranos-DOJ TL000099
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 13 of 35

Confidential/Subject to Review and Change


        present.
       T1.18 and H1.25. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        YOUR use of non-proprietary or commercially available equipment, machines, or
        technologies to analyze CAPILLARY BLOOD SAMPLES from January 1, 2013 through
        the present.
       T1.23 and H1.34. ALL DOCUMENTS and COMMUNICATIONS reflecting complaints,
        concerns, grievances, objections, doubts, or criticisms CONCERNING YOUR blood
        tests and the machines, equipment, or technologies used to perform them.
       T1.24 and H1.35. ALL DOCUMENTS and COMMUNICATIONS reflecting complaints,
        concerns, grievances, objections, doubts, or criticisms from current or former employees
        CONCERNING YOUR COMMUNICATIONS to the public, to YOUR investors, or to
        government agencies.
       T1.27 and H1.40. ALL DOCUMENTS and COMMUNICATIONS regarding the
        discontinuation of YOUR use of the nanotainer for blood tests other than the HSV-1 test
        in or about September 2015.
       T1.22 and H1.33. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        Electronic Medical Records software and your equipment, technologies, or blood tests.
       T2.12 and H1.27. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        YOUR use of third-party companies or laboratories to analyze VENOUS BLOOD
        SAMPLES from January 1, 2013 through the present.
       T2.13 and H1.26. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        YOUR use of third-party companies or laboratories to analyze CAPILLARY BLOOD
        SAMPLES from January 1, 2013 through the present.
       T2.14 and H1.31. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
        amount of time required for YOU to provide a patient with the results of a blood test.
       T2.15 and H1.32. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        YOUR ability to run more than one blood test on a patient’s blood sample, whether a
        VENOUS BLOOD SAMPLE or a CAPILLARY BLOOD SAMPLE.
       H1.9. YOUR COMMUNICATIONS with BALWANI, from January 1, 2013 through the
        present, CONCERNING…the number and proportion of blood tests on THERANOS’s
        Direct Testing Menu that utilized CAPILLARY BLOOD SAMPLES; [and] the extent to
        which THERANOS used commercially available equipment to perform blood tests…
       H1.10. YOUR COMMUNICATIONS with ANY member of THERANOS’s Board of
        Directors, Board of Counselors, or Scientific and Medical Advisory Board, from January
        1, 2013 through the present, CONCERNING…the number and proportion of blood tests
        on THERANOS’s Direct Testing Menu that utilized CAPILLARY BLOOD SAMPLES;
        [and] the extent to which THERANOS used commercially available equipment to
        perform blood tests.
       T3.54. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the use of
        YOUR machine(s), equipment, and/or technology by ANY pharmaceutical company,
        including without limitation those identified in YOUR responses to Interrogatory Nos.
        16, 17, and 23.

                                               5




                                                                                Theranos-DOJ TL000100
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 14 of 35

Confidential/Subject to Review and Change


       T3.57. ALL DOCUMENTS and COMMUNICATIONS CONCERNING YOUR
        modification(s) of commercially available machine(s), equipment, or technology(ies)
        used to perform blood tests for commercial testing center patients.
       T3.58. ALL DOCUMENTS and COMMUNICATIONS CONCERNING YOUR dilution
        or other preparation of ANY blood sample(s) for use with commercially available
        machine(s), equipment, or technology(ies), whether modified or not, used to perform
        blood tests for commercial testing center patients.
       T3.60. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the method(s)
        YOU used to calculate coefficients of variation or “CV” for each of YOUR blood tests.
       T3.69. ALL DOCUMENTS and COMMUNICATIONS CONCERNING YOUR
        analysis and/or determination of which blood tests are most commonly ordered by
        physicians and patients, as described in YOUR response to Interrogatory No. 20.
       T3.78. ALL DOCUMENTS and COMMUNICATIONS CONCERNING ANY analyses,
        empirical studies, testing, and/or other validation of ANY of YOUR blood tests,
        machines, equipment, and/or technology by the National Aeronautics and Space
        Administration (NASA).

               1.     Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                      Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                      Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                      Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                      Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                      Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                      Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                      Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.     Date Restriction: January 1, 2013 to October 10, 2016.

               3.     Responsive Criteria: Any document relating to Theranos blood testing
                      technology, including any internal or external vetting or validation of that
                      technology, tests offered, any chemistries used in the lab, proprietary
                      machines, non-proprietary machines, test accuracy, test turnaround time,
                      finger stick draws, venous draws, EMR software, Current Procedural
                      Terminology codes, and testing capabilities on single blood draws.
                      Includes complaints or criticisms.

               4.     Search terms:

       “P-protocol” or “T-protocol” or “T-Cup” or ((Advia or 1800* or Siemens or 4S
       or “mini-lab” or minilab or “mini lab” or Edison) w/5 (capillary or fingerstick
       or “finger stick” or FS or venous or vein* or venipuncture or dilut*))
       (“Institute of Cancer Research” or “Royal Marsden Hospital” or “San Francisco
       General Hospital” or UCSF or “Sanofi-Aventis” or “Schering-Plough” or
       Stanford or Navy or Vicus or “Walter Reed”) w/50 (clinic* or trial* or validat*

                                                6




                                                                                  Theranos-DOJ TL000101
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 15 of 35

Confidential/Subject to Review and Change


     or test* or TSPU or Edison or 3.5 or minilab or “mini-lab” or “mini lab” or 4S
     or Advia or 1800* or Siemens)
     (“Instituto Mexicano del Seguor Social” or IMSS or “Johns Hopkins” or “John
     Hopkins” or “Mayo Clinic” or Merck or Novartis or Peviva or Pfizer or
     Centocor or “Paterson Institute for Cancer Research” or PICR) w/50 (clinic* or
     trial* or validat* or test* or TSPU or Edison or 3.5 or minilab or “mini-lab” or
     “mini lab” or 4S or Advia or 1800* or Siemens)
     ((“Bristol Myers Squibb” or BMS or Celgene) w/50 (test* or assay* or
     nanotainer* or CTN or Edison or 3.5 or analyzer* or machine* or device* or
     TSPU or minilab or “mini-lab” or “mini lab” or 4S or Advia or 1800* or
     Siemens)) AND ((“Bristol Myers Squibb” or BMS or Celgene) w/50 (validat*
     or stud* or review* or report or reports or reporting or reported or analys* or
     deploy*))
     ((“Cleveland Clinic” or JHU or “American Burn Association”) w/50 (test* or
     assay* or nanotainer* or CTN or Edison or 3.5 or analyzer* or machine* or
     device* or TSPU or minilab or “mini-lab” or “mini lab” or 4S or Advia or
     1800* or Siemens)) AND ((“Cleveland Clinic” or JHU or “American Burn
     Association”) w/50 (validat* or stud* or review* or report or reports or
     reporting or reported or analys* or deploy*))
     ((“US Army” or “Department of Defense” or DoD or AstraZeneca) w/50 (test*
     or assay* or nanotainer* or CTN or Edison or 3.5 or analyzer* or machine* or
     device* or TSPU or minilab or “mini-lab” or “mini lab” or 4S or Advia or
     1800* or Siemens)) AND ((“US Army” or “Department of Defense” or DoD or
     AstraZeneca) w/50 (validat* or stud* or review* or report or reports or
     reporting or reported or analys* or deploy*))
     ((Centocor or “Central Homecare” or GlaxoSmithKline or “GSK”) w/50 (test*
     or assay* or nanotainer* or CTN or Edison or 3.5 or analyzer* or machine* or
     device* or TSPU or minilab or “mini-lab” or “mini lab” or 4S or Advia or
     1800* or Siemens)) AND ((Centocor or “Central Homecare” or
     GlaxoSmithKline or “GSK”) w/50 (validat* or stud* or review* or report or
     reports or reporting or reported or analys* or deploy*))
     (1800 or 1800s or Siemens or 4S or “mini-lab” or minilab or “mini lab” or
     Advia or Edison) w/25 (test* or assay* or sample* or blood or draw or dilut*)
     (accura* or inaccura* or succe* or unsucce* or fail* or reliab* or unreliab* or
     wrong or coeff*) w/25 (test* or capillary or fingerstick or “finger stick” or FS
     or venous or vein* or venipuncture or TSPU or Edison or 3.5 or minilab or
     “mini-lab” or “mini lab” or 4S or Advia or 1800* or Siemens)
     (ARUP or “Cleveland Clinic” or “MD Tox” or “UCSF” or “West Pacific”) w/25
      (test* or assay*)
     (Complain* or critici* or concern* or issue* or doubt* or worr*) w/100
     ((misrepresent* or misstat* or fals* or lying or lie* or untru* or overstat* or
     inaccura* or “not accurate”) and (investor* or public or customer* or patient*))
                                                7




                                                                                 Theranos-DOJ TL000102
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 16 of 35

Confidential/Subject to Review and Change


     (Complain* or critici* or concern* or issue* or doubt* or worr*) w/100
     ((misrepresent* or misstat* or fals* or lying or lie* or untru* or overstat* or
     inaccura* or “not accurate”) and (test* or result* or technolog* or TSPU or
     Edison or 3.5 or minilab or “mini-lab” or “mini lab” or 4S or Advia or 1800* or
     Siemens))
     (CPT or “Current Procedural Terminology”) w/25 (test* or assay* or sample*
     or blood or draw)
     (EMR or “Electronic Medical Record*”) w/5 (software or app or program* or
     integrat* or ready or operational)
     (number* w/5 (test* or assay*)) and ((single or one) w/5 (sample or blood or
     draw or CTN or nanotainer or cartridge))
     (Survey* or inspect*) w/25 (“New York State Department of Health” or
     NYSDH or “California Department of Public Health” or CDPH or “Arizona
     Department of Health Services” or ADHS)
     (test* w/5 menu*) w/25 (capillary or fingerstick or “finger stick” or FS or
     venous or vein* or venipuncture)
     (turnaround or (turn w/2 around) or day* or hour*) w/10 (result* or test*)
     multiplex*
     ((Pfizer or Centocor or Schering-Plough or Celgene or AstraZeneca or
     GlaxoSmithKline or “GSK” or Merck or Novartis or “Bristol-Myers Squibb” or
     BMS or “Sanofi-Aventis”) w/25 (test* or assay* or nanotainer* or CTN or
     Edison or 3.5 or analyzer* or machine* or device* or TSPU or minilab or
     “mini-lab” or “mini lab” or 4S))
     ((CV or “coefficient of variation”) w/5 (test* or assay* or sample*))
     ((common* w/5 test*) w/25 (doctor* or physician* or patient*))
     ((NASA or “National Aeronautics and Space Administration”) w/50 (test* or
     assay* or nanotainer* or CTN or Edison or 3.5 or analyzer* or machine* or
     device* or TSPU or minilab or “mini-lab” or “mini lab” or 4S or Advia or
     1800* or Siemens)) AND ((NASA or “National Aeronautics and Space
     Administration”) w/50 (validat* or stud* or review* or report or reports or
     reporting or reported or analys* or deploy*))
     ((proficiency w/2 test*) or PT) w/25 sample*
     (Abbot or “BD Biosciences” or “Beckman Coulter” or “Bio-Rad” or
     CellaVision or DiaSorin or Drew or Eldon or IRIS or Magellan or OraSure or
     Quidel or Streck) w/50 (dilut* or Advia or 1800* or Siemens or minilab or
     “mini-lab” or “mini lab” or 4S or Edison)
     (CMS or FDA or investor* or partner*) w/50 (Normandy or “Jurassic Park” or
     “CLIA lab*”)


                                               8




                                                                                   Theranos-DOJ TL000103
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 17 of 35

Confidential/Subject to Review and Change


     LTL or TOL or TYOP

             5.      Custodian Group B: Jerry Huang.

             6.      Date Restriction: January 1, 2013 to October 10, 2016.

             7.      Responsiveness Criteria: Any document concerning Theranos EMR
                     software.

             8.      Search Terms:

      (EMR or “Electronic Medical Record*”) w/5 (software or app or program* or
      integrat* or ready or operational)

             9.      Custodian Group C: Xinwei Sam Gong, Sheena Menezes, Tina Noyes,
                     Anthony Nugent.

             10.     Date Restriction: January 1, 2013 to October 10, 2016.

             11.     Responsiveness Criteria: Any document relating to internal or external
                     vetting or validation of Theranos blood testing technology, any
                     chemistries used in the lab, proprietary machines, non-proprietary
                     machines, test accuracy, finger stick draws, and venous draws.

             12.     Search Terms:

      (“P-protocol” or “T-protocol” or “T-Cup” or ((Advia or 1800* Siemens or 4S or
      “mini-lab” or minilab or “mini lab” or Edison) w/5 (capillary or fingerstick or
      “finger stick” or FS or venous or vein* or venipuncture or dilut*)))
      ((1800 or 1800s Siemens or 4S or “mini-lab” or minilab or “mini lab” or Advia
      or Edison) w/25 (test* or assay* or sample* or blood or draw or dilut*))
      ((accura* or inaccura* or succe* or unsucce* or fail* or reliab* or unreliab* or
      wrong or coeff*) w/25 (test* or capillary or fingerstick or “finger stick” or FS or
      venous or vein* or venipuncture or TSPU or Edison or 3.5 or minilab or “mini-
      lab” or “mini lab” or 4S or Advia or 1800* or Siemens))

             13.     Custodian Group D: Sheena Menezes, Tina Noyes, Anthony Nugent,
                     Mona Ramamurthy.

             14.     Date Restriction: January 1, 2013 to October 10, 2016.

             15.     Responsiveness Criteria: Any document relating to complaints or
                     criticisms about Theranos blood testing technology.

             16.     Search Terms:

                                               9




                                                                                 Theranos-DOJ TL000104
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 18 of 35

Confidential/Subject to Review and Change


        ((Complain* or critici* or concern* or issue* or doubt* or worr*) w/100
        ((misrepresent* or misstat* or fals* or lying or lie* or untru* or overstat* or
        inaccura* or “not accurate”) and (investor* or public or customer* or patient*)))
        ((Complain* or critici* or concern* or issue* or doubt* or worr*) w/100
        ((misrepresent* or misstat* or fals* or lying or lie* or untru* or overstat* or
        inaccura* or “not accurate”) and (test* or result* or technolog* or TSPU or
        Edison or 3.5 minilab or “mini-lab” or “mini lab” or 4S or Advia or 1800* or
        Siemens)))

               17.     Custodian Group E: Mona Ramamurthy.

               18.     Date Restriction: January 1, 2013 to October 10, 2016.

               19.     Responsiveness Criteria: Any document relating to complaints or
                       criticisms about Theranos blood testing technology.

               20.     Search Terms:

        ((accura* or inaccura* or succe* or unsucce* or fail* or reliab* or unreliab* or
        wrong or coeff*) w/25 (test* or capillary or fingerstick or “finger stick” or FS or
        venous or vein* or venipuncture or TSPU or Edison or 3.5 or minilab or “mini-
        lab” or “mini lab” or 4S or Advia or 1800* or Siemens))

        B.     Theranos Partnerships

       T1-19 and H1.28. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        WALGREENS, ALBERTSONS, Safeway, Duane Reade, CVS, WAL-MART, and ANY
        other retail or pharmacy company YOU partnered with, sought to partner with, or that
        sought to partner with YOU from January 1, 2013 through the present, including without
        limitation ANY contracts or memoranda of understanding with such partners or potential
        partners.
       T1-20 and H1.29. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        INTERMOUNTAIN HEALTHCARE, UNITEDHEALTH GROUP, DIGNITY
        HEALTH, and ANY other hospital or healthcare provider YOU partnered with, sought to
        partner with, or that sought to partner with YOU from January 1, 2013 through the
        present, including without limitation ANY contracts or memoranda of understanding with
        such partners or potential partners.
       T1-21 and H1.30. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        ANY physicians or physicians’ practices YOU partnered with or sought to partner with
        from January 1, 2013 through the present, including without limitation ANY contracts or
        memoranda of understanding with such partners or potential partners.
       H1.9. YOUR COMMUNICATIONS with BALWANI, from January 1, 2013 through the
        present, CONCERNING… THERANOS’s relationships with retail stores and
        pharmacies, hospitals, and physicians or physician practices.

                                                 10




                                                                                   Theranos-DOJ TL000105
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 19 of 35

Confidential/Subject to Review and Change


       H1.10. YOUR COMMUNICATIONS with ANY member of THERANOS’s Board of
        Directors, Board of Counselors, or Scientific and Medical Advisory Board, from January
        1, 2013 through the present, CONCERNING… THERANOS’s relationships with retail
        stores and pharmacies, hospitals, and physicians or physician practices.
       T3.53. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the U.S.
        military, Department of Defense, or ANY department, division, or branch thereof, that
        YOU partnered with, sought to partner with, or that sought to partner with YOU from
        January 1, 2012 through the present, including without limitation ANY contracts or
        memoranda of understanding with such partners or potential partners.

               1.     Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                      Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                      Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                      Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                      Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                      Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                      Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                      Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.     Date Restriction: January 1, 2013 to October 10, 2016.

               3.     Responsive Criteria: Any document concerning partnerships or potential
                      partnerships with pharmacies (Walgreens, Albertsons, Safeway, Duane
                      Reade, CVS, Wal-Mart), healthcare providers (InterMountain, United
                      Health, Dignity, etc.), and physicians.

               4.     Search Terms:

        “Cleveland Clinic” w/50 (agreement* or contract* or partner*)
        (Dignity) w/50 (“term sheet” or “terms sheet” or agreement* or contract* or
        partner*)
        “Duane Reade”
        (“United Health” or UHG or “UnitedHealth”) w/50 (“term sheet” or “terms
        sheet” or agreement* or contract* or partner*)
        (doctor* or physician*) w/50 (agreement* or contract* or partner* or distrib* or
        requisition*)
        Albertsons
        CVS w/50 (agreement* or contract* or pilot* or partner*)
        Intermountain w/50 (agreement* or contract* or pilot* or stud* or partner*)
        Safeway w/50 (buil* or agreement* or contract* or partner* or “wellness
        center*”)

                                               11




                                                                                  Theranos-DOJ TL000106
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 20 of 35

Confidential/Subject to Review and Change


      (Walgreens or WAG) w/50 (agreement* or contract* or partner* or pilot* or
      terminat* or buil* or “wellness center*” or Hunter)
      (“Wal-Mart” or Walmart or WMT) w/50 (agreement* or contract* or partner*)

             5.     Custodian Group B: Brad Arington; Valeska Hintz, Heather King, Scott
                    Marmer.

             6.     Date Restriction: January 1, 2013 to October 10, 2016.

             7.     Responsiveness Criteria: External communications with Walgreens.

             8.     Search Terms:

      (@walgreens.com)

             9.     Custodian Group C: Heather King, Scott Marmer.

             10.    Date Restriction: January 1, 2013 to October 10, 2016.

             11.    Responsiveness Criteria: External communications with Safeway.

             12.    Search Terms:

      (@safeway.com)

             13.    Custodian Group D: Heather King, Scott Marmer.

             14.    Date Restriction: Dated prior to October 10, 2016.

             15.    Responsiveness Criteria: External communications with any
                    representative of any hospital.

             16.    Search Terms:

      (@ucsfmedctr.org or @dignityhealth.org or @cancercenter.com or @cedars-
      sinai.edu or @davita.com or @honorhealth.com or intermountainhealthcare.org
      or @my.clevelandclinic.org or @ccf.org or @mayoclinic.org or mountsinai.org
      or @pamf.org or @phoenixchildrens.org or @pinnaclehealth.org or
      @selectmedical.com or @sharp.com or @slhn.org or @sutterhealth.org or
      @tenethealth.com or @chop.edu or @email.chop.edu or @umc.edu or
      @childrenshospitaloakland.org or @healthcare.utah.edu or @vanderbilt.edu)

             17.    Custodian Group E: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                    Blickman, Christian Holmes, Danise Yam.

             18.    Date Restriction: January 1, 2012 to October 10, 2016.
                                            12




                                                                             Theranos-DOJ TL000107
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 21 of 35

Confidential/Subject to Review and Change

               19.    Responsive Criteria: Any document concerning partnerships or potential
                      partnerships with the US Military or the Department of Defense.

               20.    Search Terms:

        ((“US Army” or “Department of Defense” or DoD) w/50 (agreement* or
        contract* or partner*))

        C.     Public Representations

       T2.9 and H1.12. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        changes to YOUR website and ANY social media accounts or profiles since January 1,
        2013.
       T2.10 and H1.13. ALL DOCUMENTS and COMMUNICATIONS regarding YOUR
        public COMMUNICATIONS, including without limitation ANY statements to ANY
        person affiliated with ANY media outlet, ANY talking points, speeches, presentations,
        testimony, and articles, ANY marketing and public relations strategies, and ANY drafts
        thereof.

               1.     Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                      Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                      Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                      Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                      Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                      Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                      Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                      Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.     Date Restriction: January 1, 2013 to October 10, 2016.

               3.     Responsive Criteria: Any document that relates to public
                      communications, social media, or marketing/PR strategies.

               4.     Search Terms:

        ((facebook or twitter or tweet*) w/5 (post* or updat* or shar* or repost* or
        retweet*)) w/25 (FDA or nanotainer* or drop* or needle* or fingerstick* or
        finger-stick* or clears or cleare* or clearance*)
        ((media or (public w/2 relations)) w/10 strategy)
        ((website* or webpage* or www.theranos.com*) w/5 (chang* or modif* or
        updat* or revis*)) w/25 (FDA or nanotainer* or drop* or needle* or FS or
        fingerstick* or finger-stick* or clears or cleare* or clearance*)



                                                13




                                                                                  Theranos-DOJ TL000108
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 22 of 35

Confidential/Subject to Review and Change


        (speech* or script* or interview* or present* or conference*) w/25 (senate or
        tedmed or “usa today” or “wall street journal” or wsj or forbes or fortune or cnbc
        or cnn or cbs or youtube or Facebook or LinkedIN or twitter)
        (website* or webpage* or www.theranos.com* or facebook or twitter or tweet*)
        w/5 (chang* or modif* or updat* or revis*)

               5.      Custodian Group B: Carisa Bianchi, Gage Clegg, Patrick O’Neill.

               6.      Date Restriction: January 1, 2013 to October 10, 2016.

               7.      Responsive Criteria: Any document that relates to public
                       communications, social media, or marketing/PR strategies.

               8.      Search Terms:

        ((facebook or twitter or tweet*) w/5 (post* or updat* or shar* or repost* or
        retweet*)) w/25 (FDA or nanotainer* or drop* or needle* or fingerstick* or
        finger-stick* or clears or cleare* or clearance*)
        ((website* or webpage* or www.theranos.com*) w/5 (chang* or modif* or
        updat* or revis*)) w/25 (FDA or nanotainer* or drop* or needle* or FS or
        fingerstick* or finger-stick* or clears or cleare* or clearance*)

        D.     Balwani’s Departure From Theranos and Board of Directors

       T1.3. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the cessation of
        BALWANI’s role as Chief Operating Officer for THERANOS.
       T1.4. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the cessation of
        BALWANI’s role as a member of the Board of Directors for THERANOS.

               1.      Custodians: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                       Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                       Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                       Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                       Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Brooke
                       Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                       Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.      Date Restriction: January 1, 2016 to July 31, 2016.

               3.      Responsive Criteria: Any document concerning Balwani stepping down
                       as COO or leaving the Board of Directors.

               4.      Search Term:


                                                14




                                                                                   Theranos-DOJ TL000109
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 23 of 35

Confidential/Subject to Review and Change


        (terminat* or fire* or firing or resign* or retire* or depart* or leave* or left or
        exit* or quit*) w/10 (Balwani or Sunny)

        E.     PFM.

       T1.6 and H1.8. ALL DOCUMENTS and COMMUNICATIONS CONCERNING PFM,
        including without limitation its INVESTMENT and the valuation of stock purchased by
        PFM.
       T3.71. ALL DOCUMENTS and COMMUNICATIONS CONCERNING blood tests
        performed for … PFM …

               1.      Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                       Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                       Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                       Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                       Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                       Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                       Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                       Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.      Date Restriction: Dated prior to October 10, 2016.

               3.      Responsiveness Criteria: Any document concerning PFM or its
                       investment.

               4.      Search Terms:

        “Partner Fund Management” or PFM or “Partner Investments” or “pfmlp.com”
        or Grossman or (Chris w/2 James) or Summe
        (Grossman or (Chris w/2 James) or CJ or (Vivek w/2 Khanna) or (Vikram
         w/2 Khanna) or (Aleks* w/2 Rabodzey) or (Alex w/2 Rabodzey) or (Sri* w/2
         Balasuryan)) w/25 (blood or test*))

               1.      Custodian Group B: Valeska Hintz.

               2.      Date Restriction: Dated prior to October 10, 2016.

               3.      Responsiveness Criteria: External communications with PFM.

               4.      Search Terms:

        (@pfmlp.com)

               5.      Custodian Group C: Todd Cardiff, David Kosanke, Timothy Smith.

                                                  15




                                                                                      Theranos-DOJ TL000110
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 24 of 35

Confidential/Subject to Review and Change

               6.      Date Restriction: Dated between December 15, 2013 to February 15,
                       2014.

               7.      Responsiveness Criteria: Any document concerning PFM or its
                       investment.

               8.      Search Terms:

        (“Partner Fund Management” or PFM or “Partner Investments” or “pfmlp.com”
        (Grossman or (Chris w/2 James) or CJ or (Vivek w/2 Khanna) or (Vikram
        w/2 Khanna) or (Aleks* w/2 Rabodzey) or (Alex w/2 Rabodzey) or (Sri* w/2
        Balasuryan))
        (tour* and (invest* or “Jurassic Park” or Normandy))

        F.     Company Financials

       T2.6 and H1.5. ALL DOCUMENTS CONCERNING YOUR financial condition and
        performance from January 1, 2013 through the present, including without limitation
        financial models, capitalization tables, financial statements (audited or unaudited),
        projected and actual budgets, projected and actual cash flows, balance sheets, internal or
        external valuations, and profit and loss statements.
       T2.7 and H1.6. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
        valuation of THERANOS assets, including without limitation THERANOS’s intellectual
        property.
       T2.11 and H1.14. ALL DOCUMENTS CONCERNING YOUR earnings, profits, or
        revenues, if any, from blood tests.

               1.      Custodians: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff Blickman,
                       Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes, Danise Yam,
                       Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons, Tyler Shultz,
                       Brooke Buchanan, Tracy Masson, Mark Pandori, Channing Robertson,
                       Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.      Date Restriction: January 1, 2013 to October 10, 2016.

               3.      Responsiveness Criteria: Any document concerning the Company’s
                       financials or valuations.

               4.      Search Terms:

        “balance sheet”
        “financial model*” or “financial statement*” or “financial projection*” or “profit
        and loss” or “P&L” or “P and L” or PnL or “income statement*”

                                                16




                                                                                  Theranos-DOJ TL000111
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 25 of 35

Confidential/Subject to Review and Change


        (earning* or profit* or revenue*) w/10 (test* or assay*)
        cap w/10 (table* or chart*)
        valu* w/10 (patent* or IP or “intellectual property”)
        valu* w/10 (stock or share* or “Series C-2”)

        G.     Business Strategies

       T2.5 and H1.4. ALL DOCUMENTS and COMMUNICATIONS CONCERNING
        YOUR business model(s), plan(s), or strategy(ies), including without limitation YOUR
        capital raising strategy(ies).

               1.      Custodians: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff Blickman,
                       Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes, Danise Yam,
                       Lisa Durkin, Diana Lee, Paige Williams, Brooke Buchanan, Tracy
                       Masson, Mark Pandori, Channing Robertson, Timothy Smith, Jim
                       Twitchell, Hoda Alamdar.

               2.      Date Restriction: January 1, 2013 to October 10, 2016.

               3.      Responsiveness Criteria: Any document discussing or setting forth
                       business strategy.

               4.      Search Terms:

        (business or capital) w/10 (strateg* or model* or plan*)

        H.     Government Interactions and FDA Submissions

       T1.26 and H1.37. ALL COMMUNICATIONS to or from the FDA regarding YOUR
        Pre-Submissions, Premarket Notification (510(k)) submissions, Premarket Approval
        submissions, or Emergency Use Authorization submissions to the FDA.
       T2.16 and H1.38. ALL DOCUMENTS and COMMUNICATIONS CONCERNING site
        visits, inspections, and proposed sanctions by CMS, including without limitation ALL
        DOCUMENTS YOU provided to CMS in response to ANY notices, findings, or requests
        issued by CMS.
       T2.17 and H1.39. ALL DOCUMENTS and COMMUNICATIONS CONCERNING site
        visits and inspections by the FDA, including without limitation ANY Form 483s or other
        notices issued by the FDA and ALL DOCUMENTS YOU provided to the FDA in
        response to ANY notices, findings, or requests issued by the FDA.
       T2.18 and H1.41. ALL COMMUNICATIONS with the U.S. Securities and Exchange
        Commission, the U.S. Department of Justice, and ANY other government regulator,
        including without limitation ANY presentation(s) provided to ANY regulator.
       H1.9. YOUR COMMUNICATIONS with BALWANI, from January 1, 2013 through the
                                                 17




                                                                                Theranos-DOJ TL000112
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 26 of 35

Confidential/Subject to Review and Change


        present, CONCERNING… the status and nature of THERANOS’s submissions to and
        correspondence with the FDA …
       H1.10. YOUR COMMUNICATIONS with ANY member of THERANOS’s Board of
        Directors, Board of Counselors, or Scientific and Medical Advisory Board, from January
        1, 2013 through the present, CONCERNING… the status and nature of THERANOS’s
        submissions to and correspondence with the FDA …
       T3.70. ALL DOCUMENTS and COMMUNICATIONS CONCERNING the
        compilation and/or presentation of data for YOUR Premarket Notification (510(k))
        submissions.

               1.     Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                      Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                      Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                      Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                      Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                      Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                      Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                      Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.     Date Restriction: Dated prior to October 10, 2016.

               3.     Responsiveness Criteria: Any document concerning communications or
                      interactions with governmental agencies, including any document or
                      communication concerning Theranos’s submissions to the FDA.

               4.     Search Terms:

        (CMS or “Centers for Medicare”) w/50 (inspect* or visit* or survey* or
        sanction* or finding* or report OR reports OR reporting OR reported or request*
        or deficien*)
        FDA w/50 (inspect* or visit* or survey* or sanction* or finding* or report OR
        reports OR reporting OR reported or request* or deficien* or “objectionable
        condition*” or LDT*)
        (premarket or pre-market) w/2 submi*
        Q‐sub*
        pre-sub* or pre-IDE
        (FDA or “fda.gov”) w/50 (submi* or “510(k)” or Q-sub)
        (“Center for Devices and Radiological Health” or CDRH) w/50 (“510(k)” or
        clearance*)
        (“Center for Biologics Evaluation and Research” or CBER) w/50 (“510(k)” or
        clearance*)
        “510(k)” w/25 (test* or assay* or nanotainer* or CTN)
                                               18




                                                                                Theranos-DOJ TL000113
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 27 of 35

Confidential/Subject to Review and Change


        “@fda.gov” or “@sec.gov” or “@doj.gov” or “@nysdh.gov” or “@cdhs.gov”

               5.     Custodian Group B: Brad Arington.

               6.     Date Restriction: Dated prior to October 10, 2016.

               7.     Responsiveness Criteria: External communications with the FDA.

               8.     Search Terms:

        (@fda.gov)

               9.     Custodian Group C: Heather King.

               10.    Date Restriction: Dated prior to October 10, 2016.

               11.    Responsiveness Criteria: External communications with any government
                      agency.

               12.    Search Terms:

        (@fda.gov or @sec.gov or @doj.gov or @nysdh.gov or @cdhs.gov)

               13.    Custodian Group D: Xinwei Sam Gong.

               14.    Date Restriction: Dated prior to October 10, 2016.

               15.    Responsiveness Criteria: Any document concerning submissions to the
                      FDA.

               16.    Search Terms:

        (FDA or “fda.gov”) w/50 (submi* or “510(k)” or Q-sub)

                      a.     ESI searches are in addition to producing documents provided to
                             CMS or the FDA.

        I.     Employee Complaints or Reports

       T3.74. ALL DOCUMENTS and COMMUNICATIONS in which any of YOUR current
        or former employee(s) made a complaint and/or report CONCERNING THERANOS’s
        non-compliance with state and/or federal laws, and/or that alleged any fraud,
        misrepresentation, or material omission by THERANOS, including but not limited to
        ANY complaints and/or reports made to a whistleblower, compliance, or ethics reporting
        hotline or e-mail account.
       T3.75. ALL DOCUMENTS and COMMUNICATIONS CONCERNING ANY claims
                                                19




                                                                               Theranos-DOJ TL000114
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 28 of 35

Confidential/Subject to Review and Change


      and/or allegations of retaliation by YOUR current or former employees, including
      without limitation Tyler Shultz.

               1.    Custodian Group A: Elizabeth Holmes, Sunny Balwani, Dan Edlin, Jeff
                     Blickman, Max Fosque, Ryan Karpel, Kim Alfonso, Christian Holmes,
                     Danise Yam, Suraj Saksena, Chinmay Pangarkar, Gary Frenzel, Surekha
                     Gangakhedkar, Sharada Sivaraman, Paul Patel, Daniel Young, King Das,
                     Don Tschirhart, Lisa Durkin, Diana Lee, Paige Williams, Ian Gibbons,
                     Tyler Shultz, Erika Cheung, Adam Rosendorff, Arnold Gelb, Brooke
                     Buchanan, Sam Anekal, Tracy Masson, Mark Pandori, Channing
                     Robertson, Timothy Smith, Jim Twitchell, Hoda Alamdar.

               2.    Date Restriction: January 1, 2013 to October 10, 2016.

               3.    Responsiveness Criteria: Any document concerning employee complaints
                     or reports concerning any of the following categories described, supra:
                     Blood Testing/Equipment/Methods/Technology, Theranos Partnerships,
                     Public Representations, Balwani Departure, PFM, Company Financials,
                     Business Strategies, and Government Interactions/FDA Submissions.
                     Includes claims or allegations of retaliation.

                     a.      See also supra at 6-8 for search terms and responsiveness criteria
                             pertaining to RFP Nos. T1.23, H1.34, T1.24, and H1.35.

               4.    Search Terms:

      (“do not” or “don’t”) w/3 (circulate or distribute or forward or share or tell)
      (SEC or DOJ or FBI) w/25 (investig* or subpoena* or crim* or jail or prison)
      “for your eyes only” or “between us”
      fraud*
      whistleblow*
      (illegal* or crime or crimes or criminal or “against the law”) w/10 (think* or
      concern* or worr* or afraid or scared or nervous or feel* or belie* or rais* or
      flag* or attention*)
      retaliat*

               5.    Custodian Group B: Sheena Menezes, Tina Noyes, Anthony Nugent.

               6.    Date Restriction: January 1, 2013 to October 10, 2016.

               7.    Responsiveness Criteria: Any document concerning employee complaints
                     or reports concerning any of the following categories described, supra:
                     Blood Testing/Equipment/Methods/Technology, Theranos Partnerships,

                                               20




                                                                                   Theranos-DOJ TL000115
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 29 of 35

Confidential/Subject to Review and Change

                           Public Representations, Balwani Departure, PFM, Company Financials,
                           Business Strategies, and Government Interactions/FDA Submissions.

                  8.       Search Terms:

         fraud*
         whistleblow*
         (illegal* or crime or crimes or criminal or “against the law”) w/10 (think* or
         concern* or worr* or afraid or scared or nervous or feel* or belie* or rais* or
         flag* or attention*)

                  9.       Custodian Group C: Mona Ramamurthy.

                  10.      Date Restriction: January 1, 2013 to October 10, 2016.

                  11.      Responsiveness Criteria: Any document concerning employee complaints
                           or reports concerning any of the following categories described, supra:
                           Blood Testing/Equipment/Methods/Technology, Theranos Partnerships,
                           Public Representations, Balwani Departure, PFM, Company Financials,
                           Business Strategies, and Government Interactions/FDA Submissions.

                  12.      Search Term:

         whistleblow*

III.     No Separate Searches

The Company and Holmes do not propose making separate production in response to the
following requests. In large measure, to the extent these requests call for relevant documents, the
above production will capture them.

                        Request                                                     Reason
T1.5 and H1.7. DOCUMENTS sufficient to                      Documents concerning investors other than
identify ALL purchasers of YOUR stock,                      PFM are not relevant to this litigation.
including without limitation the date, amount,
price, and valuation of such purchases, and the
date, amount, and price of ANY redemption of
such purchases.
H1.9.4 YOUR COMMUNICATIONS with                             With respect to the request for communications
BALWANI, from January 1, 2013 through the                   with Balwani concerning Theranos’s
present, CONCERNING ANY of the matters                      communications to investors, documents
or issues in the COMPLAINT, including                       concerning investors other than PFM are not
4
 Portions of H1.9 will be addressed in the subject matter searches, where H1.9 is specifically noted in the categories
discussed above.
                                                         21




                                                                                                  Theranos-DOJ TL000116
       Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 30 of 35

Confidential/Subject to Review and Change


without limitation: THERANOS’s                              relevant to this litigation. With respect to the
COMMUNICATIONS to investors; the                            remainder of this request, and to the extent
number and proportion of blood tests on                     such documents and communications are
THERANOS’s Direct Testing Menu that                         relevant, the above searches based on subject
utilized CAPILLARY BLOOD SAMPLES;                           matters will capture them.
the extent to which THERANOS used
commercially available equipment to perform
blood tests; the status and nature of
THERANOS’s submissions to and
correspondence with the FDA; and
THERANOS’s relationships with retail stores
and pharmacies, hospitals, and physicians or
physician practices.
H.10.5 YOUR COMMUNICATIONS with                             With respect to the request for communications
ANY member of THERANOS’s Board of                           with any member of Theranos’s Board of
Directors, Board of Counselors, or Scientific               Directors, Board of Counselors, or Scientific
and Medical Advisory Board, from January 1,                 and Medical Advisory Board concerning
2013 through the present, CONCERNING                        Theranos’s communications to investors,
ANY of the matters or issues in the                         documents concerning investors other than
COMPLAINT, including without limitation:                    PFM are not relevant to this litigation. With
THERANOS’s COMMUNICATIONS to                                respect to the remainder of this request, and to
investors; the number and proportion of blood               the extent such documents and
tests on THERANOS’s Direct Testing Menu                     communications are relevant, the above
that utilized CAPILLARY BLOOD                               searches based on subject matters will capture
SAMPLES; the extent to which THERANOS                       them.
used commercially available equipment to
perform blood tests; the status and nature of
THERANOS’s submissions to and
correspondence with the FDA; and
THERANOS’s relationships with retail stores
and pharmacies, hospitals, and physicians or
physician practices.
T2.3 and H1.3. ALL COMMUNICATIONS                           To the extent any such communications are
CONCERNING THERANOS sent, received,                         relevant, the above searches based on subject
or otherwise transmitted to or by HOLMES                    matters will capture them.
between September 1, 2013 and March 1,
2014.
T2.4. ALL COMMUNICATIONS                                    To the extent any such communications are
CONCERNING THERANOS sent, received,                         relevant, the above searches based on subject
or otherwise transmitted to or by BALWANI                   matters will capture them.
between September 1, 2013 and March 1,
2014.

5
 Portions of H1.10 will be addressed in the subject matter searches, where H1.10 is specifically noted in the
categories discussed above.
                                                         22




                                                                                                  Theranos-DOJ TL000117
      Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 31 of 35

Confidential/Subject to Review and Change


T2.8 and H1.11. ALL DOCUMENTS YOU                  Documents concerning investors other than
provided to purchasers or prospective              PFM are not relevant to this litigation.
purchasers other than PFM in the course of
selling or seeking to sell YOUR Series C-2
Preferred Stock.
T2.19 and H1.42. ALL DOCUMENTS and           To the extent any such investigations are
COMMUNICATIONS CONCERNING ANY relevant, the above searches based on subject
investigation of YOU or ANY of YOUR          matters will capture them.
current or former employees, officers, or
directors, whether conducted by a government
agency, THERANOS, THERANOS’s Board of
Directors, or otherwise.
T2.20. ALL DOCUMENTS evidencing or                 To the extent such materials are relevant, the
CONCERNING YOUR rules, instructions,               above searches based on subject matters will
standards, practices, procedures, handbooks,       capture them.
manuals, or policies governing YOUR current
or former employees.
T2.24 and H1.45. ALL DOCUMENTS                     This request is premature.
supporting or contradicting ANY defense
asserted by or to be asserted by ANY of the
DEFENDANTS in this action.
T3.55. ALL DOCUMENTS and                           The Company will produce a capitalization
COMMUNICATIONS CONCERNING ANY                      table that identifies the investors who
PERSONS who purchased and/or received              purchased shares of the Company’s stock
shares of YOUR stock at a price of $15 per         between January 1, 2013 through February 4,
share at any time between January 1, 2013          2014. Documents and communications
through February 4, 2014.                          concerning investors other than PFM are not
                                                   relevant to this litigation.
T3.56. ALL DOCUMENTS and                           Documents concerning backup tapes stored at
COMMUNICATIONS CONCERNING                          Iron Mountain that were or may have been
backup tapes stored at Iron Mountain (and/or       discarded have no relevance to this litigation.
any other location) that were or may have been     Although there was no formal policy to do so,
discarded or deleted.                              the Company periodically discarded backup
                                                   tapes on an ad hoc basis. In October 2015, the
                                                   Company instituted a litigation preservation
                                                   hold and has since maintained all backup tapes
                                                   in its possession. As such, documents
                                                   concerning any tapes that were or may have
                                                   been discarded are irrelevant to this Action.
T3.68. ALL severance agreements, settlement        Severance agreements, settlement agreements,
agreements, and contracts or other agreements      and contracts or other agreements related to the
related to the provision of consulting services    provision of consulting services between the
between YOU and YOUR former employees              Company and its former employees have no
                                                  23




                                                                                   Theranos-DOJ TL000118
          Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 32 of 35

Confidential/Subject to Review and Change


who are custodians and/or who are referred to                 relevance to the investment at issue in this
in YOUR Responses and Objections to                           litigation.
Plaintiffs’ First Set of Interrogatories.
T3.71.6 ALL DOCUMENTS and                                     The Company will produce all documents and
COMMUNICATIONS CONCERNING blood                               communications concerning blood tests
tests performed for ANY PERSON who is                         performed for individuals affiliated with PFM,
and/or was an actual and/or potential investor                if any, and the above searches will capture
in or business partner with THERANOS, or is                   them. Documents concerning investors other
and/or was affiliated with an actual and/or                   than PFM are not relevant to this litigation.
potential investor in or business partner with                The Company has separately offered to
THERANOS, including but not limited to                        produce any document concerning partnerships
PFM, in connection with the evaluation or                     or potential partnerships with pharmacies,
consideration of an investment in or                          healthcare providers, and physicians, and
partnership with THERANOS.                                    above searches based on subject matters will
                                                              capture them.
T3.72. ALL DOCUMENTS and                                      The Company will produce documents
COMMUNICATIONS CONCERNING tours                               concerning tours of its laboratory, office,
of YOUR laboratory, office, and/or other                      and/or other facility that featured a viewing of
facility that featured a viewing of YOUR                      its sample processing unit(s) or other blood-
SAMPLE PROCESSING UNIT(S) or other                            testing machines that it provided to PFM, and
blood-testing machines, that YOU provided to                  the above searches based on subject matters
ANY PERSON who is and/or was an actual                        will capture them. Documents concerning
and/or potential investor in or business partner              investors other than PFM are not relevant to
with THERANOS, or is and/or was affiliated                    this litigation.
with an actual and/or potential investor in or
business partner with THERANOS, including
but not limited to PFM, in connection with the
evaluation or consideration of an investment in
or partnership with THERANOS.
T3.76. ALL versions or iterations of the Excel                The Company will produce any non-privileged
document containing YOUR “Macro                               documents concerning PFM’s investment, and
Assumptions,” “Market Assumptions,” “Pro                      the above searches based on subject matters
Forma Income Statement,” “Pro Forma                           will capture them. Documents concerning
Quarterly Statement of Cash Flow,” and                        investors other than PFM are not relevant to
“Consolidated Balance Sheet” that YOU sent                    this litigation.
or otherwise provided to prospective investors
in THERANOS, and ALL DOCUMENTS
underlying, used, and/or referenced as a basis
for YOUR calculations, representations,
estimates, and/or projections in this Excel
document.
T3.77. ALL versions or iterations of the                      As indicated above, the Company will produce

6
    A portion of T3.71 will be addressed in a subject matter search, where T3.71 is specifically noted above.
                                                           24




                                                                                                    Theranos-DOJ TL000119
      Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 33 of 35

Confidential/Subject to Review and Change


PowerPoint presentation containing correlation    an unencrypted version of the slide deck that
graphs that YOU sent or otherwise provided to     was provided to PFM by email on January 16,
prospective investors in THERANOS, and            2014. In addition, the Company will produce
ALL DOCUMENTS underlying, used, and/or            any non-privileged documents concerning
referenced as a basis for YOUR calculations,      PFM’s investment, and the above searches
representations, estimates, and/or projections    based on subject matters will capture them.
in this PowerPoint presentation.                  Documents concerning investors other than
                                                  PFM are not relevant to this litigation.

IV.    Custodians

         Name                                     Title                       Former/Current
Elizabeth Holmes          CEO                                                      Current
S. Balwani                COO                                                      Former
Dan Edlin                 Sr. Project Manager                                      Current
Jeff Blickman             Sr. Project Manager                                      Current
Max Fosque                Sr. Project Manager                                      Current
Ryan Karpel               Sr. Project Manager                                      Former
Kim Alfonso               General Manager, Sales & Business                        Former
                          Development
Christian Holmes          Commercial Director/Project Manager                      Current
Danise Yam                Controller                                               Former
Suraj Saksena             Director Assay Development                               Former
Chinmay Pangarkar         VP Assay System [ELISA & Cytometry]                      Current
Gary Frenzel              ELISA                                                    Former
Surekha                   ELISA                                                    Former
Gangakhedkar
Sharada Sivaraman         ELISA                                                    Current
Paul Patel                General Chemistry                                        Current
Daniel Young              VP of Comp. Bio/Lab Director                             Current
King Das                  Lab Director                                             Current
Don Tschirhart            Lab Director                                             Current
Lisa Durkin               Elizabeth Holmes’ Assistant                              Current
Diana Lee                 Balwani’s Assistant, former                              Former
                          Elizabeth Holmes’ Assistant, current.


                                                 25




                                                                                Theranos-DOJ TL000120
     Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 34 of 35

Confidential/Subject to Review and Change


        Name                                  Title              Former/Current
Paige Williams          Elizabeth Holmes’ Assistant                  Current
Ian Gibbons             Senior Director - Assay                      Former
Tyler Shultz            Research Engineer                            Former
Erika Cheung            Lab Associate                                Former
Adam Rosendorff         Lab Director                                 Former
Arnold Gelb             Lab Director                                 Former
Brooke Buchanan         Former VP of Communications                  Former
Sam Anekal              Vice President, Theranos Systems             Former
Brad Arington           Chief Regulatory Counsel                     Current
Valeska Hintz           Senior Corporate Counsel                     Former
Jerry Huang             Senior Software Product Manager              Current
Xinwei Sam Gong         Senior Scientist, Computational Bio;         Former
                        Machine Learning Lead
Heather King            General Counsel                              Former
Scott Marmer            Associate Director of Licensing and          Former
                        Transactions
Tracy Masson            Vice President, Operations, Arizona          Former
Sheena Menezes          Scientist                                    Former
Tina Noyes              Research Scientist                           Former
Anthony Nugent          Vice President, Product Development          Former
Mark Pandori            Lab Director                                 Former
Channing Robertson      Member of Theranos Board of Directors        Former
Timothy Smith           Vice President, Theranos Systems             Former
Jim Twitchell           Director of Quality, Theranos Systems        Former
Hoda Alamdar            Laboratory General Supervisor                Former
Mona Ramamurthy         Head of Human Resources and Employment       Former
                        Counsel
Patrick O'Neill         Chief Creative Officer                       Former
Carisa Bianchi          Senior Vice President and Global Chief       Former
                        Marketing Officer
Gage Clegg              Creative Director                            Former

                                             26




                                                                   Theranos-DOJ TL000121
          Case 5:18-cr-00258-EJD Document 588-11 Filed 11/20/20 Page 35 of 35

Confidential/Subject to Review and Change


              Name                                            Title                                Former/Current
David Kosanke                       Senior Manager, Tool Shop                                            Current
Todd Cardiff                        Manager, Machine Shop                                                Current


V.         Collection Notes

The Company does not agree to search or restore any backup tapes.

The Company will conduct server-side collection for its custodians. Additionally, the Company
will collect Company laptops for custodians who: (i) are current employees with reasonably
available laptops; and (ii) were included on the Company’s proposed Discovery Plan served on
November 25, 2016.7

The collection of mobile device data will be limited (on the defense side) to Ms. Holmes and Mr.
Balwani.

As previously disclosed, documents from two lab facilities will be made available for inspection.




7
    As previously disclosed, there is no time for anything but server-side collection for other such custodians.
                                                            27




                                                                                                      Theranos-DOJ TL000122
